Exhibit 10.2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of December 4,
2013, by and between ARE-SD REGION NO. 25, LLC, a Delaware limited liability
company (“Landlord”), and ORGANOVO, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
of February 27, 2012 (the “Lease”). Pursuant to the Lease, Tenant leases certain
premises consisting of approximately 15,539 rentable square feet (“Original
Premises”) in a building located at 6275 Nancy Ridge Drive, San Diego,
California (“Building”). The Original Premises are more particularly described
in the Lease. Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) expand the size of the
Original Premises by adding approximately 15,268 rentable square feet of space
in the Building commonly known as Suite 120, and (ii) extend the Base Term of
the Lease.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Expansion Premises. In addition to the Original Premises, commencing on the
Expansion Premises Commencement Date (as defined below), Landlord leases to
Tenant, and Tenant leases from Landlord, that certain portion of the Building
known as Suite 120, containing approximately 15,268 rentable square feet, as
shown on Exhibit A attached hereto (the “Expansion Premises”), consisting of
(i) office space (“Expansion Office Premises”) and (ii) laboratory space
(“Expansion Lab Premises”).

 

2. Delivery. Landlord shall use reasonable efforts to deliver the Expansion
Premises to Tenant on or before the Target Expansion Premises Commencement Date
with Landlord’s Work in the Expansion Lab Premises Substantially Completed
(“Deliver”). If Landlord fails to timely Deliver the Expansion Premises,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and this First Amendment shall not be void or voidable. As used
herein, the terms “Landlord’s Work” and “Substantially Completed” shall have the
meanings set forth for such terms in the work letter attached to this First
Amendment as Exhibit B (“Expansion Lab Premises Work Letter”).

The “Expansion Premises Commencement Date” shall be the earlier of: (i) the date
Landlord Delivers the Expansion Premises to Tenant; or (ii) the date Landlord
could have Delivered the Expansion Premises but for Tenant Delays (as defined in
the Expansion Lab Premises Work Letter). The “Target Expansion Premises
Commencement Date” is September 1, 2014. The “Expansion Premises Rent
Commencement Date” shall be the date that is 2 months after the earlier of:
(i) the date Landlord Delivers the Expansion Premises to Tenant with Landlord’s
Work in the Expansion Lab Premises Substantially Completed; or (ii) the date
Landlord could have Delivered the Expansion Premises to Tenant with Landlord’s
Work in the Expansion Lab Premises Substantially Completed but for Tenant Delays
(as defined in the Expansion

 

1



--------------------------------------------------------------------------------

Lab Premises Work Letter). Upon request of Landlord, Tenant shall execute and
deliver a written acknowledgment of the Expansion Premises Commencement Date,
the Expansion Premises Rent Commencement Date and the expiration date of the
Lease in a form substantially similar to the form of the “Acknowledgement of
Commencement Date” attached to the Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder.

Notwithstanding anything to the contrary contained herein, Landlord shall
provide Tenant access to and Tenant shall commence using the Expansion Office
Premises for office purposes only as of the date that is 1 business day after
the mutual execution and delivery of this First Amendment by the parties
(“Access Date”). Tenant’s access to and use of the Expansion Office Premises
before the Expansion Premises Commencement Date pursuant to the immediately
preceding sentence shall be subject to all of the terms and conditions of this
Lease including, without limitation, the obligation to pay Operating Expenses
pursuant to Section 6 of this First Amendment, but excluding the obligation to
pay Base Rent. Tenant acknowledges that Landlord shall require access to the
Expansion Lab Portion of the Expansion Premises, which is not fully demised from
the Expansion Office Premises, in order to complete Landlord’s Work. Landlord
and its contractors and agents shall have the right to enter the Expansion Lab
Premises to complete Landlord’s Work. Tenant acknowledges that Landlord’s
completion of Landlord’s Work in the Expansion Lab Premises may adversely affect
Tenant’s use and occupancy of the Expansion Office Premises. Tenant waives all
claims against Landlord in connection with Landlord’s Work including, without
limitation, claims for rent abatement.

For the period of 90 consecutive days after the Access Date, Landlord shall, at
its sole cost and expense (which shall not constitute an Operating Expense), be
responsible for any repairs that are required to be made to the Building Systems
serving the Expansion Office Premises, unless Tenant or any Tenant Party was
responsible for the cause of such repair, in which case Tenant shall pay the
cost.

For the period of 90 consecutive days after the Expansion Premises Commencement
Date, Landlord shall, at its sole cost and expense (which shall not constitute
an Operating Expense), be responsible for any repairs that are required to be
made to the Building Systems serving the Expansion Lab Premises, unless Tenant
or any Tenant Party was responsible for the cause of such repair, in which case
Tenant shall pay the cost.

For the period of 90 consecutive days after the Access Date, Tenant shall not be
responsible for Tenant’s Share of Operating Expenses of Building and Tenant’s
Share of Operating Expenses of Project with respect to the Expansion Premises
(i.e., 33.41% with respect to Tenant’s Share of Operating Expenses of Building
and 14.07% with respect to Tenant Share of Operating Expenses of Project) for
any repairs that are required to be made to the structure and/or roof of the
Building, provided, however, that Tenant shall pay the cost of such repair if
Tenant or any Tenant Party was responsible for the cause of such repair.

Except as set forth in this First Amendment: (i) Tenant shall accept the
Expansion Office Premises in their condition as of the Access Date, subject to
all applicable Legal Requirements; (ii) Tenant shall accept the Expansion Lab
Premises in their condition as of the Expansion Premises Commencement Date,
subject to all applicable Legal

 

2



--------------------------------------------------------------------------------

Requirements; (iii) Landlord shall have no obligation for any defects in the
Expansion Premises; (iv) Tenant’s taking possession of the Expansion Office
Premises shall be conclusive evidence that Tenant accepts the Expansion Office
Premises and that the Expansion Office Premises were in good condition at the
time possession was taken; and (v) Tenant’s taking possession of the Expansion
Lab Premises shall be conclusive evidence that Tenant accepts the Expansion Lab
Premises and that the Expansion Lab Premises were in good condition at the time
possession was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Expansion Premises, and/or the suitability of the Expansion
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Expansion Premises are suitable for the Permitted Use.

 

3. Definition of Premises. Commencing on the Expansion Premises Commencement
Date, the defined term “Premises” on page 1 of the Lease shall be deleted in its
entirety and replaced with the following:

“Premises: That portion of the Building containing approximately 30,807 rentable
square feet, consisting of (i) that portion of the Building commonly known as
Suite 110, containing approximately 15,539 rentable square feet (the “Original
Premises”), and (ii) that portion of the Building commonly known as Suite 120,
containing approximately 15,268 rentable square feet (the “Expansion Premises”),
all as determined by Landlord, as shown on Exhibit A.”

As of the Expansion Premises Commencement Date, Exhibit A to the Lease shall be
amended to include the Expansion Premises as shown on Exhibit A attached to this
First Amendment.

 

4. Rentable Area of Premises. Commencing on the Expansion Premises Commencement
Date, the defined term “Rentable Area of Premises” on page 1 of the Lease shall
be deleted in its entirety and replaced with the following:

“Rentable Area of Premises: Approximately 30,807 square feet”

 

5. Base Rent.

 

  a. Original Premises. Tenant shall continue to pay Base Rent for the Original
Premises as provided for in the Lease through July 31, 2016. Commencing on
August 1, 2016, Tenant shall commence paying Base Rent for the Original Premises
at the same rate per rentable square foot of the Premises then payable under the
Lease with respect to the Expansion Premises. Base Rent payable for the Original
Premises shall be increased on August 1, 2017, and on each subsequent August 1st
during the Base Term (each, an “Original Premises Adjustment Date”) by
multiplying the Base Rent payable with respect to the Original Premises
immediately before such Original Premises Adjustment Date by 3% (the “Rent
Adjustment Percentage”) and adding the resulting amount to the Base Rent payable
with respect to the Original Premises immediately before such Original Premises
Adjustment Date.

 

3



--------------------------------------------------------------------------------

  b. Expansion Premises. Commencing on the Expansion Premises Rent Commencement
Date, Tenant shall pay Base Rent for the Expansion Premises at the rate of $2.55
per rentable square foot of the Expansion Premises per month. Base Rent payable
for the Expansion Premises shall be increased on each annual anniversary of the
Expansion Premises Rent Commencement Date during the Base Term (each, an
“Expansion Premises Adjustment Date”) by multiplying the Base Rent payable with
respect to the Expansion Premises immediately before such Expansion Premises
Adjustment Date by the Rent Adjustment Percentage and adding the resulting about
to the Base Rent payable with respect to the Expansion Premises immediately
before such Expansion Premises Adjustment Date.

 

  c. TI Allowance Adjustments. Landlord shall, subject to the terms of the
Expansion Premises Work Letter, make available to Tenant the Additional Tenant
Improvement Allowance (as defined in the Expansion Premises Work Letter) for the
construction of Tenant Improvements (as defined in the Expansion Premises Work
Letter) in the Expansion Premises. In addition to Base Rent, commencing on the
Expansion Premises Rent Commencement Date, Tenant shall pay, concurrently with
Base Rent, the amount necessary to fully amortize the portion of the Additional
Tenant Improvement Allowance actually funded by Landlord, if any, in equal
monthly payments with interest at a rate of 9% per annum over the remainder of
the Base Term (“TI Rent”). The Additional Tenant Improvement Allowance shall
only be available for use by Tenant as part of the construction of the Tenant
Improvements (as defined in the Expansion Premises Work Letter) in accordance
with the terms of the Expansion Premises Work Letter, and Tenant shall have no
right thereafter to use any undisbursed portion thereof.

 

6. Tenant’s Share. Commencing on the Expansion Premises Commencement Date, the
defined terms “Tenant’s Share of Building” and “Tenant’s Share of Project” on
page 1 of the Lease shall be deleted in their entirety and replaced with the
following:

“Tenant’s Share of Building: 67.41%”

“Tenant’s Share of Project: 28.39%”

Notwithstanding anything to the contrary contained in the Lease, in addition to
Tenant’s payment of Operating Expenses with respect to the Original Premises,
Tenant shall be required to pay Operating Expenses (including all Utilities)
with respect to the Expansion Office Premises for the period commencing on the
Access Date through the Expansion Premises Commencement Date (during which time
the parties agree that Tenant’s Share of Building shall be 50.71% and Tenant’s
Share of Project shall be 21.36%). Tenant shall commence paying Operating
Expenses (including all Utilities) with respect to entire Expansion Premises
commencing on the Expansion Premises Commencement Date. Notwithstanding anything
to the contrary contained herein, at all times (i) following the Access Date
with respect to the Expansion Office Premises, and (ii) following the Expansion
Premises Commencement Date with respect to the Expansion Lab Premises, Tenant
shall be responsible for obtaining and paying for its own janitorial services
with respect to the Expansion Office Premises and Expansion Lab Premises,
respectively.

 

4



--------------------------------------------------------------------------------

7. Security Deposit. Commencing on the date of this First Amendment, the defined
term “Security Deposit” on Page 1 of the Lease is deleted in its entirely and
replaced with the following:

“Security Deposit: $78,750.20”

Landlord currently holds a Security Deposit of $38,290.00 under the Lease.
Concurrently with Tenant’s delivery of a signed original of this First Amendment
to Landlord, Tenant shall deliver to Landlord an amended Letter of Credit which
increases the amount of the existing Letter of Credit being held by Landlord to
$78,750.20 or an additional Letter of Credit in the amount of $40,460.20.

 

8. Base Term. Commencing on the Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Base Term: Commencing (i) with respect to the Original Premises on the
Commencement Date, and (ii) with respect to the Expansion Premises on the
Expansion Premises Commencement Date, and ending with respect to the entire
Premises on the date that is 84 months after the Expansion Premises Commencement
Date.”

 

9. Right of First Refusal. Commencing of the date of this First Amendment,
Section 39 of the Lease is hereby deleted and replaced with the following:

 

  “39. Right to Expand.

(a) Each time during the Base Term of the Lease that Landlord intends to agree
to a written proposal or Landlord delivers a counter proposal which is accepted
(the “Pending Deal”) to lease the ROFR Space (as hereinafter defined) to a third
party, Landlord shall deliver to Tenant written notice (the “Pending Deal
Notice”) of the existence of such Pending Deal. For purposes of this
Section 39(a), “ROFR Space” shall mean that certain portion of the Building
commonly known as Suite 100, containing approximately 14,503 rentable square
feet, which is not occupied by a tenant or which is occupied by a then existing
tenant and such tenant does not wish to renew (whether or not such tenant has a
right to renew) its occupancy of such space. Tenant shall be entitled to
exercise its right under this Section 39(a) only with respect to the entire ROFR
Space described in such Pending Deal Notice (“Identified Space”). Within 3 days
after Tenant’s receipt of the Pending Deal Notice, Tenant shall deliver to
Landlord written notice (the “Space Acceptance Notice”) if Tenant elects to
lease the Identified Space. Tenant’s right to receive the Pending Deal Notice
and election to lease or not lease the Identified Space pursuant to this
Section 39(a) is hereinafter referred to as the “Right of First Refusal.” If
Tenant elects to lease the Identified Space by delivering the Space Acceptance
Notice within the required 3 day period, Tenant shall be deemed to agree to
lease the Identified Space on the same general terms and conditions as this
Lease except that the terms of this Lease shall be modified to reflect the terms
of the Pending Deal Notice for the rental of the Identified Space.
Notwithstanding anything to the contrary contained herein, in no event shall the
Work Letter or the Expansion Premises Work Letter apply to the Identified Space.
Tenant acknowledges that the term of the Lease with respect to the Identified
Space may not be co-terminous with the Term of the Lease with respect to the
then-existing Premises. If Tenant fails to deliver a Space Acceptance Notice to
Landlord within the required 3 day period, Tenant shall be deemed

 

5



--------------------------------------------------------------------------------

to have waived its rights under this Section 39(a) to lease the Identified Space
pursuant to such Pending Deal Notice, and Landlord shall have the right to lease
the Identified Space to the party subject to the Pending Deal Notice (or an
affiliate of such party) on any terms and conditions acceptable to Landlord;
provided, however, that in the event the economic terms as stated in the Pending
Deal Notice are altered so as to reduce the Net Effective Rental Rate (as
defined below) by more than ten percent (10%), Landlord will again be obligated
to offer the Identified Space to Tenant on such revised terms and Tenant will
have 3 days to deliver the Space Acceptance Notice as set forth above. The term
“Net Effective Rental Rate” shall mean the rental rate, as adjusted to reflect
the value of any free rent, tenant improvement allowance or similar monetary
concessions. If Landlord fails to enter into a lease for the Identified Space
with the party subject to the Pending Deal Notice within 6 months after
Landlord’s delivery of the Pending Deal Notice to Tenant, Tenant’s Right of
First Refusal shall be restored.

(b) Amended Lease. If: (i) Tenant fails to timely deliver a Space Acceptance
Notice, or (ii) after the expiration of a period of 10 days after Landlord’s
delivery to Tenant of a lease amendment for Tenant’s lease of the Identified
Space, no lease amendment for the Identified Space acceptable to both parties
each in their sole and absolute discretion has been executed, Tenant shall be
deemed to have waived its right to lease such Identified Space (subject to the
terms of Section 39(a) above).

(c) Exceptions. Notwithstanding the above, the Right of First Refusal shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(i) during any period of time that Tenant is in Default under any provision of
this Lease;

(ii) during any period that Tenant occupies less than 100% of the Premises
(which, after the Expansion Premises Commencement Date shall include the
Expansion Premises); or

(iii) if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Right of First Refusal.

(d) Termination. The Right of First Refusal shall, at Landlord’s option,
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Right of First Refusal, if, after such exercise, but
prior to the commencement date of the lease of such Identified Space, (i) Tenant
fails to timely cure any default by Tenant under the Lease; or (ii) Tenant has
Defaulted 3 or more times during the period from the date of the exercise of the
Right of First Refusal to the date of the commencement of the lease of the
Identified Space, whether or not such Defaults are cured.

(e) Rights Personal. The Right of First Refusal is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
to any Permitted Assignment of this Lease.

 

6



--------------------------------------------------------------------------------

(f) No Extensions. The period of time within which the Right of First Refusal
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Right of First Refusal.”

 

10. Signage. In addition to the signage provided for in Section 38 of the Lease,
Tenant shall have the non-exclusive right to display an additional Building-top
sign above the Expansion Premises in a location reasonably acceptable to
Landlord and Tenant (“Additional Building Sign”). Tenant acknowledges that the
Additional Building Sign including, without limitation, the location, size,
color and type, shall be subject to Landlord’s prior written approval, which
shall not be unreasonably withheld and shall be consistent with Landlord’s
signage program at the Project and applicable Legal Requirements. In no event
shall Tenant be entitled to more that Tenant’s pro rata share of any signage.
Tenant shall be responsible, at Tenant’s sole cost and expense, for the
installation of the Additional Building Sign, for the maintenance of the
Additional Building Sign and for the removal of the Additional Building Sign at
the expiration or earlier termination of the Lease and for the repair of all
damage resulting from such removal.

 

11. Early Termination Right. Tenant shall have the right, subject to the
provisions of this Section 11, to terminate the Lease (“Termination Right”) with
respect to the entire Premises only as of last day of the 60th month after the
Expansion Premises Commencement Date (“Early Termination Date”), so long as
Tenant delivers to Landlord (i) on or before that date that is 9 months prior to
the Early Termination Date, a written notice (“Termination Notice”), of its
election to exercise its Termination Right, and (ii) concurrent with Tenant’s
delivery to Landlord of the Termination Notice delivers, (a) a payment of
$500,000, and (b) an amount equal to the then- current outstanding unamortized
TI Rent (collectively, the “Early Termination Payment”). If Tenant timely and
properly exercises the Termination Right, Tenant shall vacate the Premises and
deliver possession thereof to Landlord in the condition required by the terms of
this Lease on or before the Early Termination Date and Tenant shall have no
further obligations under this Lease except for those accruing prior to the
Early Termination Date and those which, pursuant to the terms of the Lease,
survive the expiration or early termination of the Lease. In the event that
(x) Tenant does not deliver to Landlord the Termination Notice and the Early
Termination Payment within the time period provided in this paragraph, or
(y) Tenant exercises its Right of First Refusal under Section 39 of the Lease,
Tenant shall be deemed to have waived its Termination Right and the provisions
of this Section 11 shall have no further force or effect.

 

12. Community Center Amenities.

 

  a.

Generally. Subject to the provisions of this Section 12, Landlord’s affiliate,
ARE-SD Region No. 17, LLC, a Delaware limited liability company (“Torreyana
Landlord”) may construct amenities at the property owned by Torreyana Landlord
located at 10996 Torreyana Road, San Diego, California (“Torreyana Project”),
which include, without limitation, shared conference facilities (“Shared
Conference Facilities”), a fitness center and restaurant (collectively, the
“Amenities”) for non-exclusive use by (a) Tenant, (b) other tenants of the
Project, (c) Landlord, (d) the tenants of Torreyana Landlord, (e) Torreyana
Landlord, (e) other affiliates of Landlord, Torreyana Landlord and Alexandria
Real Estate Equities, Inc. (“ARE”), (f) the tenants of such other affiliates of
Landlord, Torreyana Landlord and ARE, and (g) any other parties permitted by
Torreyana Landlord (collectively, “Users”). Landlord, Torreyana Landlord, ARE,

 

7



--------------------------------------------------------------------------------

  and all affiliates of Landlord, Torreyana and ARE may be referred to
collectively herein as the “ARE Parties.” Notwithstanding anything to the
contrary contained herein, Tenant acknowledges and agrees that (i) Torreyana
Landlord is in the preliminary phase of design and development of the Amenities
and does not currently have and may not be able to obtain the governmental
approvals necessary for the development and construction of the Amenities, and
(ii) Torreyana Landlord’s construction of the Amenities is subject to, among
other things, Torreyana Landlord’s ability to obtain, on terms and conditions
acceptable to Torreyana Landlord in its sole and absolute discretion, all of the
governmental approvals to permit the design and construction of the Amenities,
and the availability of materials and labor and all other conditions outside of
Torreyana Landlord’s reasonable control. Torreyana Landlord shall have the sole
right to determine all matters related to the Amenities including, without
limitation, relating to the design and construction thereof. Tenant acknowledges
and agrees that Landlord has not made any representations or warranties
regarding the development of any of the Amenities and that Tenant is not
entering into this First Amendment relying on the construction and completion of
the Amenities or with an expectation that the Amenities will ever be
constructed.

 

  b. License. Following the delivery of written notice from Landlord to Tenant
that the Amenities are available for use by Tenant (“Amenity Availability
Notice”), if at all, and so long as the Torreyana Project and the Project
continue to be owned by affiliates of ARE, Tenant shall have the non-exclusive
right to use the available Amenities in common with other Users pursuant to the
terms of this Section 12; provided, however, that Landlord will issue to Tenant
only 40 passes for the use of the fitness center at the Torreyana Project by
employees of Tenant, plus, upon written notice to Landlord, Tenant shall be
entitled to a maximum of 40 additional passes for the fitness center at a cost
of $60 per pass per month, subject to annual adjustments, as reasonably
determined by Landlord. If Landlord delivers an Amenity Availability Notice to
Tenant, Tenant shall, upon the date (“Amenities Commencement Date”) set forth in
the Amenity Availability Notice, commence paying Landlord a fixed fee during the
Base Term equal to $0.04 per rentable square foot of the Expansion Premises per
month (“Amenities Fee”), which Amenities Fee shall by payable on the first day
of each month during the Term so long as Tenant has the right to use the
Amenities, whether or not Tenant elects to use any or all of the Amenities. The
Amenities Fee shall be increased annually on each anniversary of the Expansion
Premises Rent Commencement Date by the Rent Adjustment Percentage. Tenant
acknowledges and agrees that if Tenant expands the Premises pursuant to
Section 39 of the Lease, after the Amenities Commencement Date, Tenant shall be
required to pay a per rentable square foot Amenities Fee with respect to each
Identified Premises (as defined in Section 39) equal the per square foot
Amenities Fee then being paid by Tenant with respect to the Expansion Premises
and, if Tenant exercises its Right of First Refusal of the Lease with respect to
the entire ROFR Space, Tenant shall be entitled to an additional 40 passes for
the use of the fitness center by an additional 40 employees of Tenant. If Tenant
expands into Identified Space under Section 39 which consists of less than the
entire ROFR space, Tenant shall be entitled to its proportionate share of passes
for the use of the fitness center based on the rentable square footage of such
Identified Space. With respect to any Extension Term exercised by Tenant,
Landlord may impose a market fee in connection with the Amenities.

 

8



--------------------------------------------------------------------------------

  c. Shared Conference Facilities. Use by Tenant of the Shared Conference
Facilities and restaurant at the Torreyana Project shall be in common with other
Users with scheduling procedures reasonably determined by Torreyana Landlord.
Torreyana Landlord reserves the right to exercise its reasonable discretion in
the event of conflicting scheduling requests among Users.

Any vendors engaged by Tenant in connection with Tenant’s use of the Shared
Conference Facilities shall be professional licensed vendors. Torreyana Landlord
shall have the right to approve any vendors utilized by Tenant in connection
with Tenant’s use of the Shared Conference Facilities. Prior to any entry by any
such vendor onto the Torreyana Project, Tenant shall deliver to Landlord a copy
of the contract between Tenant and such vendor and certificates of insurance
from such vendor evidencing industry standard commercial general liability,
automotive liability, and workers’ compensation insurance. Tenant shall cause
all such vendors utilized by Tenant to provide a certificate of insurance naming
Landlord, ARE, and Torreyana Landlord as additional insureds under the vendor’s
liability policies. Notwithstanding the foregoing, Tenant shall be required to
use the food service operator used by Torreyana Landlord at the Torreyana
Project for any food service or catered events held by Tenant in the Shared
Conference Facilities.

Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, subject to casualty, and free of any debris and
trash. If Tenant fails to restore and surrender the Shared Conference Facilities
as required by sub-section (ii) of the immediately preceding sentence, such
failure shall constitute a “Shared Facilities Default.” Each time that Landlord
reasonably determines that Tenant has committed a Shared Facilities Default,
Tenant shall be required to pay Landlord a penalty within 5 days after notice
from Landlord of such Shared Facilities Default. The penalty payable by Tenant
in connection with the first Shared Facilities Default shall be $200. The
penalty payable shall increase by $50 for each subsequent Shared Facilities
Default (for the avoidance of doubt, the penalty shall be $250 for the second
Shared Facilities Default, shall be $300 for the third Shared Facilities
Default, etc.). In addition to the foregoing, Tenant shall be responsible for
reimbursing Torreyana Landlord or Landlord, as applicable, for all costs
expended by Torreyana Landlord or Landlord, as applicable, in repairing any
damage to the Shared Conference Facilities, the Amenities, or the Torreyana
Project caused by Tenant or any Tenant Related Party. The provisions of this
Section 12(c) shall survive the expiration or earlier termination of this Lease.

 

  d.

Rules and Regulations. Tenant shall be solely responsible for paying any and all
food services operators and any other third party vendors providing services to
Tenant at the Torreyana Project. Tenant shall use the Amenities (including,
without limitation, the Shared Conference Facilities) in compliance with all
applicable Legal Requirements and any rules and regulations imposed by Torreyana
Landlord or Landlord from time to time and in a manner that will not

 

9



--------------------------------------------------------------------------------

  interfere with the rights of other Users. The use of Amenities other than the
Shared Conference Facilities by employees of Tenant shall be in accordance with
the terms and conditions of the standard licenses, indemnification and waiver
agreement required by Torreyana Landlord or the operator of the Amenities to be
executed by all persons wishing to use such Amenities. Neither Torreyana
Landlord nor Landlord (nor, if applicable, any other affiliate of Landlord)
shall have any liability or obligation for the breach of any rules or
regulations by other Users with respect to the Amenities. Tenant shall not make
any alterations, additions, or improvements of any kind to the Shared Conference
Facilities, the Amenities or the Torreyana Project.

Tenant acknowledges and agrees that Torreyana Landlord shall have the right at
any time and from time to time to reconfigure, relocate, modify or remove any of
the Amenities at the Torreyana Project and/or to revise, expand or discontinue
any of the services (if any) provided in connection with the Amenities.

 

  e. Waiver of Liability and Indemnification. Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on the
Torreyana Project. Tenant waives any claims it or any Tenant Parties may have
against any ARE Parties relating to, arising out of or in connection with the
Amenities and any entry by Tenant and/or any Tenant Parties onto the Torreyana
Project, and Tenant releases and exculpates all ARE Parties from any liability
relating to, arising out of or in connection with the Amenities and any entry by
Tenant and/or any Tenant Parties onto the Torreyana Project. Tenant hereby
agrees to indemnify, defend, and hold harmless the ARE Parties from any claim of
damage to property or injury to person relating to, arising out of or in
connection with (i) the use of the Amenities by Tenant or any Tenant Parties,
and (ii) any entry by Tenant and/or any Tenant Parties onto the Torreyana
Project, except to the extent caused by the gross negligence or willful
misconduct of any ARE Party. The provisions of this Section 12 shall survive the
expiration or earlier termination of the Lease.

 

  f. Insurance. As of the Amenities Commencement Date, Tenant shall cause
Torreyana Landlord to be named as an additional insured under the commercial
general liability policy of insurance that Tenant is required to maintain
pursuant to Section 17 of the Lease.

 

13. Right to Extend. Section 40 of the Lease is hereby deleted and is null and
void and of no further force or effect.

 

14. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this First Amendment and that no
Broker brought about this transaction, other than Cushman & Wakefield, Inc.
Landlord and Tenant each hereby agrees to indemnify and hold the other harmless
from and against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

 

10



--------------------------------------------------------------------------------

15. Miscellaneous.

 

  a. This First Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

  b. This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

 

  c. This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

 

  d. Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.

[Signatures are on the next page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

TENANT: ORGANOVO, INC. a Delaware corporation By:   /s/ Keith Murphy Its:  
Chief Executive Officer LANDLORD: ARE-SD REGION NO. 25, LLC a Delaware limited
liability company By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware
limited partnership, managing member   By:   ARE-QRS CORP., a Maryland
corporation, general partner     By:   /s/ Gary Dean     Its:   Vice President,
Legal Affairs

 

12



--------------------------------------------------------------------------------

EXHIBIT A

The Expansion Premises

 

LOGO [g652846g77f09.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Expansion Lab Premises Work Letter

THIS EXPANSION LAB PREMISES WORK LETTER (this “Expansion Lab Premises Work
Letter”) is incorporated into that certain Lease Agreement dated as of
December 4, 2013 and between ARE-SD REGION NO. 25, LLC, a Delaware limited
liability company (“Landlord”), and ORGANOVO, INC., a Delaware corporation
(“Tenant”), as amended by that certain First Amendment to Lease of even date
herewith (as amended, the “Lease”). Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Keith Murphy and Craig
Halberstadt (either such individual acting alone, “Tenant’s Representative”) as
the only persons authorized to act for Tenant pursuant to this Expansion Lab
Premises Work Letter. Landlord shall not be obligated to respond to or act upon
any request, approval, inquiry or other communication (“Communication”) from or
on behalf of Tenant in connection with this Expansion Lab Premises Work Letter
unless such Communication is in writing from Tenant’s Representative. Tenant may
change either Tenant’s Representative at any time upon not less than 5 business
days advance written notice to Landlord.

(b) Landlord’s Authorized Representative. Landlord designates Brian Smith, Jen
Gardner and Dan Ryan (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Expansion Lab Premises Work Letter. Tenant shall not be obligated to
respond to or act upon any request, approval, inquiry or other Communication
from or on behalf of Landlord in connection with this Expansion Lab Premises
Work Letter unless such Communication is in writing from Landlord’s
Representative. Landlord may change either Landlord’s Representative at any time
upon not less than 5 business days advance written notice to Tenant.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that: (i) the general contractor and any subcontractors
for the Tenant Improvements shall be selected by Landlord, subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and (ii) Gensler shall be the architect (the “TI Architect”) for the
Tenant Improvements.

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Expansion Lab Premises of a fixed and permanent
nature as shown on the TI Construction Drawings, as defined in Section 2(c)
below. Other than Landlord’s Work (as defined in Section 3(a) below, Landlord
shall not have any obligation whatsoever with respect to the finishing of the
Expansion Lab Premises for Tenant’s use and occupancy.

(b) Tenant’s Space Plans. Tenant shall deliver to Landlord and the TI Architect
schematic drawings and outline specifications (the “TI Design Drawings”)
detailing Tenant’s requirements for the Tenant Improvements within 15 business
days of the date hereof. Not more than 10 days thereafter, Landlord shall
deliver to Tenant the written objections, questions

 

B-1



--------------------------------------------------------------------------------

or comments of Landlord and the TI Architect with regard to the TI Design
Drawings. Tenant shall cause the TI Design Drawings to be revised to address
such written comments and shall resubmit said drawings to Landlord for approval
within 10 days thereafter. Such process shall continue until Landlord has
approved the TI Design Drawings.

(c) Working Drawings. Not later than 10 business days following the approval of
the TI Design Drawings, Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which
TI Construction Drawings shall be prepared substantially in accordance with the
TI Design Drawings. Tenant shall be solely responsible for ensuring that the
TI Construction Drawings reflect Tenant’s requirements for the Tenant
Improvements. Tenant shall deliver its written comments on the TI Construction
Drawings to Landlord not later than 10 business days after Tenant’s receipt of
the same; provided, however, that Tenant may not disapprove any matter that is
consistent with the TI Design Drawings without submitting a Change Request.
Landlord and the TI Architect shall consider all such comments in good faith and
shall, within 10 business days after receipt, notify Tenant how Landlord
proposes to respond to such comments, but Tenant’s review rights pursuant to the
foregoing sentence shall not delay the design or construction schedule for the
Tenant Improvements. Any disputes in connection with such comments shall be
resolved in accordance with Section 2(d) hereof. Provided that the design
reflected in the TI Construction Drawings is consistent with the TI Design
Drawings, Tenant shall approve the TI Construction Drawings submitted by
Landlord, unless Tenant submits a Change Request. Once approved by Tenant,
subject to the provisions of Section 4 below, Landlord shall not materially
modify the TI Construction Drawings except as may be reasonably required in
connection with the issuance of the TI Permit (as defined in Section 3(b)
below).

(d) Approval and Completion. It is hereby acknowledged by Landlord and Tenant
that the TI Construction Drawings must be completed and approved not later than
January 31, 2014, in order for the Landlord’s Work to be Substantially Complete
by the Target Expansion Premises Commencement Date (as defined in the First
Amendment). Upon any dispute regarding the design of the Tenant Improvements,
which is not settled within 10 business days after notice of such dispute is
delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable out of the TI Fund (as defined in Section 5(d) below), and
(iii) Tenant’s decision will not affect the base Building, structural components
of the Building or any Building systems. Any changes to the TI Construction
Drawings following Landlord’s and Tenant’s approval of same requested by Tenant
shall be processed as provided in Section 4 hereof.

3. Performance of Landlord’s Work.

(a) Definition of Landlord’s Work. As used herein, “Landlord’s Work” shall mean
the work of constructing the Tenant Improvements.

(b) Commencement and Permitting. Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the
TI Construction Drawings approved by Tenant. The cost of obtaining the TI Permit
shall be payable from the TI Fund. Tenant shall assist Landlord in obtaining the
TI Permit. If any Governmental Authority having

 

B-2



--------------------------------------------------------------------------------

jurisdiction over the construction of Landlord’s Work or any portion thereof
shall impose terms or conditions upon the construction thereof that: (i) are
inconsistent with Landlord’s obligations hereunder, (ii) increase the cost of
constructing Landlord’s Work, or (iii) will materially delay the construction of
Landlord’s Work, Landlord and Tenant shall reasonably and in good faith seek
means by which to mitigate or eliminate any such adverse terms and conditions.

(c) Completion of Landlord’s Work. Landlord shall substantially complete or
cause to be substantially completed Landlord’s Work in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature that do not
interfere with the use of the Expansion Lab Premises (“Substantial Completion”
or “Substantially Complete”). Upon Substantial Completion of Landlord’s Work,
Landlord shall require the TI Architect and the general contractor to execute
and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704. For purposes of this Expansion Lab Premises Work Letter,
“Minor Variations” shall mean any modifications reasonably required: (i) to
comply with all applicable Legal Requirements and/or to obtain or to comply with
any required permit (including the TI Permit); (ii) to comply with any request
by Tenant for modifications to Landlord’s Work; (iii) to comport with good
design, engineering, and construction practices that are not material; or
(iv) to make reasonable adjustments for field deviations or conditions
encountered during the construction of Landlord’s Work.

(d) Selection of Materials. Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s sole and absolute subjective discretion.
As to all building materials and equipment that Landlord is obligated to supply
under this Expansion Lab Premises Work Letter, Landlord shall select the
manufacturer thereof in its sole and absolute subjective discretion.

(e) Delivery of the Expansion Lab Premises. When Landlord’s Work is
Substantially Complete, subject to the remaining terms and provisions of this
Section 3(e), Tenant shall accept the Expansion Lab Premises. Tenant’s taking
possession and acceptance of the Expansion Lab Premises shall not constitute a
waiver of: (i) any warranty with respect to workmanship (including installation
of equipment) or material (exclusive of equipment provided directly by
manufacturers), (ii) any non-compliance of Landlord’s Work with applicable Legal
Requirements, or (iii) any claim that Landlord’s Work was not completed
substantially in accordance with the TI Construction Drawings (subject to Minor
Variations and such other changes as are permitted hereunder) (collectively, a
“Construction Defect”). Tenant shall have one year after Substantial Completion
within which to notify Landlord of any such Construction Defect discovered by
Tenant, and Landlord shall use reasonable efforts to remedy or cause the
responsible contractor to remedy any such Construction Defect within 30 days
thereafter. Notwithstanding the foregoing, Landlord shall not be in default
under the Lease if the applicable contractor, despite Landlord’s reasonable
efforts, fails to remedy such Construction Defect within such 30-day period, in
which case Landlord shall have no further obligation with respect to such
Construction Defect other than to cooperate, at no cost to Landlord, with Tenant
should Tenant elect to pursue a claim against such contractor, provided that
Tenant shall defend with counsel reasonably acceptable to Landlord, indemnify
and hold Landlord harmless from and against any claims arising out of or in
connection with any such claim.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Expansion Lab Premises. If requested by Tenant, Landlord shall attempt to obtain
extended warranties from manufacturers and suppliers of such equipment, but the
cost of any such extended warranties shall be borne solely out of the TI Fund.
Landlord shall promptly undertake and complete, or cause to be completed, all
punch list items.

 

B-3



--------------------------------------------------------------------------------

(f) Expansion Premises Commencement Date Delay. Except as otherwise provided in
the Lease, Delivery of the Expansion Lab Premises shall occur when Landlord’s
Work has been Substantially Completed, except to the extent that completion of
Landlord’s Work shall have been actually delayed by any one or more of the
following causes (“Tenant Delay”):

(i) Tenant’s Representative was not available to give or receive any
Communication or to take any other action required to be taken by Tenant
hereunder;

(ii) Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii) Construction of any Change Requests;

(iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times;

(v) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi) Tenant’s delay in providing information critical to the normal progression
of the Project. Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii) Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(d) below); or

(viii) Any other act or omission by Tenant or any Tenant Party (as defined in
the Lease), or persons employed by any of such persons.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been Substantially Completed but for such Tenant Delay and such
certified date shall be the date of Delivery.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the TI Design Drawings shall be requested
and instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord and the TI Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request For Changes. If Tenant shall request changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is

 

B-4



--------------------------------------------------------------------------------

reasonably possible with an estimate of: (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not such change is implemented). Landlord shall
thereafter submit to Tenant in writing, within 5 business days of receipt of the
Change Request (or such longer period of time as is reasonably required
depending on the extent of the Change Request), an analysis of the additional
cost or savings involved, including, without limitation, architectural and
engineering costs and the period of time, if any, that the Change will extend
the date on which Landlord’s Work will be Substantially Complete. Any such delay
in the completion of Landlord’s Work caused by a Change, including any
suspension of Landlord’s Work while any such Change is being evaluated and/or
designed, shall be Tenant Delay.

(b) Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required in
connection with such Change, Landlord shall cause the approved Change to be
instituted. Notwithstanding any approval or disapproval by Tenant of any
estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

5. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Landlord shall obtain a detailed breakdown by trade of
the costs incurred or that will be incurred in connection with the design and
construction of the Tenant Improvements (the “Budget”). The Budget shall be
based upon the TI Construction Drawings approved by Tenant and shall include a
payment to Landlord of administrative rent (“Administrative Rent”) equal to 3%
of the TI Costs for monitoring and inspecting the construction of the Tenant
Improvements and Changes, which sum shall be payable from the TI Fund (as
defined in Section 5(d). Administrative Rent shall include, without limitation,
all out-of-pocket costs, expenses and fees incurred by or on behalf of Landlord
arising from, out of, or in connection with monitoring the construction of the
Tenant Improvements and Changes, and shall be payable out of the TI Fund. If the
Budget is greater than the TI Allowance, Tenant shall deposit with Landlord the
difference, in cash, prior to the commencement of construction of the Tenant
Improvements or Changes, for disbursement by Landlord as described in
Section 5(d).

(b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (collectively, the “TI Allowance”) as follows:

(i) a “Tenant Improvement Allowance” in the maximum amount of $46.00 per
rentable square foot in the Expansion Premises, or $702,328 in the aggregate,
which is included in the Base Rent set forth in the Lease; and

(ii) an “Additional Tenant Improvement Allowance” in the maximum amount of
$25.00 per rentable square foot in the Expansion Premises, or $381,700 in the
aggregate, which shall, to the extent used, result in the payment of TI Rent as
provided in Section 5.c. of the First Amendment.

 

B-5



--------------------------------------------------------------------------------

Before commencing Tenant’s Work (as defined in Section 6 below), Tenant shall
notify Landlord how much Additional Tenant Improvement Allowance Tenant has
elected to receive from Landlord. Such election shall be final and binding on
Tenant, and may not thereafter be modified without Landlord’s consent, which may
be granted or withheld in Landlord’s sole and absolute subjective discretion.
The TI Allowance shall be disbursed in accordance with this Expansion Lab
Premises Work Letter.

Tenant shall have no right to the use or benefit (including any reduction to or
payment of Base Rent) of any portion of the TI Allowance not required for the
construction of (i) the Tenant Improvements described in the TI Construction
Drawings approved pursuant to Section 2(d) or (ii) any Changes pursuant to
Section 4.

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, all costs set forth in the Budget, including
Landlord’s Administrative Rent, Landlord’s out-of-pocket expenses, costs
resulting from Tenant Delays and the cost of Changes (collectively, “TI Costs”).
Notwithstanding anything to the contrary contained herein, the TI Fund shall not
be used to purchase any furniture, personal property or other non-Building
system materials or equipment, including, but not limited to, Tenant’s voice or
data cabling, non-ducted biological safety cabinets and other scientific
equipment not incorporated into the Tenant Improvements.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the
TI Allowance. If at any time the remaining TI Costs under the Budget exceed the
remaining unexpended TI Allowance, Tenant shall deposit with Landlord, as a
condition precedent to Landlord’s obligation to complete the Tenant
Improvements, 100% of the then current TI Cost in excess of the remaining
TI Allowance (“Excess TI Costs”). If Tenant fails to deposit any Excess TI Costs
with Landlord, Landlord shall have all of the rights and remedies set forth in
the Lease for nonpayment of Rent (including, but not limited to, the right to
interest at the Default Rate and the right to assess a late charge). For
purposes of any litigation instituted with regard to such amounts, those amounts
will be deemed Rent under the Lease. The TI Allowance and Excess TI Costs are
herein referred to as the “TI Fund.” Funds deposited by Tenant shall be the
first disbursed to pay TI Costs. Notwithstanding anything to the contrary set
forth in this Section 5(d), Tenant shall be fully and solely liable for TI Costs
and the cost of Minor Variations in excess of the TI Allowance. If upon
completion of the Tenant Improvements and the payment of all sums due in
connection therewith there remains any undisbursed portion of the TI Fund,
Tenant shall be entitled to such undisbursed TI Fund solely to the extent of any
Excess TI Costs deposit Tenant has actually made with Landlord.

6. Tenant Access.

(a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Expansion Lab Premises (i) 7 days prior
to the Expansion Premises Commencement Date to perform any work (“Tenant’s
Work”) required by Tenant other than Landlord’s Work, provided that such
Tenant’s Work is coordinated with the TI Architect and the general contractor,
and complies with the Lease and all other reasonable restrictions and conditions
Landlord may impose, and (ii) prior to the completion of Landlord’s Work, to
inspect and observe work in process; all such access shall be during normal
business hours or at such other times as are reasonably designated by Landlord.
Any entry by Tenant shall comply with all established safety practices of
Landlord’s contractor and Landlord until completion of Landlord’s Work and
acceptance thereof by Tenant.

 

B-6



--------------------------------------------------------------------------------

(b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Expansion Premises until
Substantial Completion of Landlord’s Work.

(c) No Acceptance of Expansion Lab Premises. The fact that Tenant may, with
Landlord’s consent, enter into the Expansion Lab Premises prior to the date
Landlord’s Work is Substantially Complete for the purpose of performing Tenant’s
Work shall not be deemed an acceptance by Tenant of possession of the Expansion
Lab Premises, but in such event Tenant shall defend with counsel reasonably
acceptable by Landlord, indemnify and hold Landlord harmless from and against
any loss of or damage to Tenant’s property, completed work, fixtures, equipment,
materials or merchandise, and from liability for death of, or injury to, any
person, caused by the act or omission of Tenant or any Tenant Party.

7. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Expansion Lab Premises Work Letter, that party shall not unreasonably
withhold, condition or delay such consent or approval, unless expressly set
forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Expansion Lab
Premises Work Letter or of any of its conditions or provisions shall be binding
upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

 

B-7